Citation Nr: 1714283	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-19 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied an increase in a 20 percent rating for service-connected diabetes mellitus.

According to the July 2013 VA Form 9, the Veteran requested a Board videoconference hearing.  A hearing was scheduled for April 2016; however, in a written statement provided in March 2016, the Veteran stated that driving to a hearing would put an undue hardship on him.  According to correspondence received in March 2017, the Veteran indicated that he was withdrawing his request for a hearing.  As such, the Board considers the Veteran's request for a hearing withdrawn.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

In an October 1976 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  In a March 2016 statement, a representative from Tennessee Department of Veterans' Service, who indicated he holds power of attorney and accreditation with The American Legion, requested that they be removed as power of attorney and noted that the Veteran wished to represent himself.  The Veteran was sent a letter in February 2017 asking him to clarify his representative.  In a subsequent statement received in February 2017, the Veteran indicated that he is not represented by any third party.  Thus, the Board will presume that he intended to proceed pro se.

The Board notes that the Veteran indicated in his July 2013 VA Form 9 that his peripheral neuropathy had worsened.  Although this condition is recognized as being related to his diabetes mellitus, he is separately evaluated for peripheral neuropathy of the bilateral lower extremities.  Therefore, his statement indicates he has raised a new increased rating claim for his service-connected peripheral neuropathy of the bilateral lower extremities.  The record available for the Board's review reflects that the Agency of Original Jurisdiction (AOJ) has initiated some development regarding this claim; however, it has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 20 percent for his service-connected diabetes mellitus.  The Veteran's last VA diabetes mellitus examination was conducted in February 2012, and the record reflects that his disability may have worsened since that time.  

According to his February 2012 notice of disagreement, the Veteran stated that his insulin required was increased to 20 units.  A February 2012 VA treatment record also indicates that the Veteran's Lantus was increased to 20 units.  In August 2012, he submitted a statement from his treating clinician indicating that ideally, the Veteran should be exercising vigorously on a daily basis but that with his cervical stenosis, knee arthritis, and wrist pain, this is unlikely to occur.  In addition, an April 2013 VA treatment report reflects that the Veteran's Lantus was increased to 35 units on the prior visit and that his oral medication was increased in January 2013.  It was also noted at that time that he is active on the job and golfs on Sundays.  The Veteran also stated that his neuropathy in his feet restricts him.  See July 2013 VA Form 9.  

When the evidence suggests that a disability has worsened since the veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's service-connected diabetes mellitus.

The most recent VA treatment records associated with the record are dated in June 2013.  Updated VA records dated from June 2013 to the present must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all of the Veteran's pertinent VA treatment records, dated from June 2013 to the present. 

2.  Then, schedule the Veteran for a VA diabetes mellitus examination to assess the current severity of his condition.

The entire claims file must be made available to the examiner, and the examiner must specify in the examination report that the entire record was reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must address whether the Veteran's diabetes mellitus requires regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, the frequency.  The examiner must also state whether the Veteran's diabetes mellitus causes any complications (other than the separately service-connected bilateral lower extremity peripheral neuropathy) and, if so, the severity of such complications.

A complete rationale for all opinions must be provided.

3.  Then, the AOJ should readjudicate the claim on the merits in light of all evidence received since the June 2013 statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

